              Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 1 of 9




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHACUBE YOUNG,                                               :
                                                             :
                                     Plaintiff,              :             CIVIL ACTION NO. 19-5340
                                                             :
         v.                                                  :
                                                             :
CITY OF PHILADELPHIA,                                        :
                                                             :
                                     Defendant.              :

                                         MEMORANDUM OPINION

Smith, J.                                                                                              August 4, 2020

         The pro se plaintiff has twice attempted to assert a plausible claim for relief under 42

U.S.C. § 1983 against the city based on his claim that police officers arrested him without probable

cause, causing him to remain incarcerated for two years until a jury ultimately acquitted him at

trial. On both occasions that the court reviewed these claims, the court thoroughly explained to the

plaintiff about what he needed to allege to assert a plausible claim for municipal liability against

the city. Unfortunately, on this third occasion, he has yet again failed to plead a plausible claim

against the city. Accordingly, the court must dismiss this action and deny him leave to amend

because doing so at this point would be futile.

                      I.       ALLEGATIONS AND PROCEDURAL HISTORY

         The pro se plaintiff, Shacube Young (“Young”), filed an application for leave to proceed

in forma pauperis (the “IFP Application”), prisoner trust fund account statement, and a complaint

that the clerk of court docketed on November 12, 2019. 1 Doc. Nos. 1–3. Based on the allegations


1
  Young named the Philadelphia Police Department and Philadelphia County as defendants in the complaint. Compl.
at 1, Doc. No. 3. Young alleged that on May 19, 2016, he was “arrested by the Philadelphia police department for a
crime [he] did not commit nor have knowledge of.” Id. at ECF p. 13. He averred that he was “then confined in
Philadelphia’s county jails for two years while awaiting a trial for the case.” Id. Young was later acquitted after a trial
that occurred in June 2018. Id. He also alleged that he was held for over 700 days on the charges. Id. at ECF p. 12.
            Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 2 of 9




in the complaint, the court understood Young to be raising 42 U.S.C. § 1983 claims for false arrest,

false imprisonment, and malicious prosecution, as well as a defamation claim. Nov. 25, 2019 Mem.

Op. at ECF p. 2, Doc. No. 5. After granting Young leave to proceed in forma pauperis, the court

screened his complaint and dismissed it for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). 2 Doc. Nos. 5, 6.

         The court provided Young with leave to file an amended complaint if he could state a

plausible basis for a claim based on his arrest and prosecution. Nov. 25, 2019 Mem. Op. at ECF p.

8; Nov. 25, 2019 Order at ¶ 6. The court informed Young that any amended complaint should

identify all defendants and state the basis for his claims against each defendant. Nov. 25, 2019

Order at ¶ 6. Young then filed a motion for appointment of counsel, which the court denied as

premature on December 19, 2019, because there was no operative pleading and it was unclear

whether Young could state a plausible claim. Doc. Nos. 7, 8. The court also gave Young an

extension of time to file an amended complaint. Dec. 19, 2019 Order at 2, Doc. No. 8.

         Young subsequently timely filed an amended complaint that the clerk of court docketed on

December 30, 2019. Doc. No. 9. Young again named the Philadelphia Police Department and the

City of Philadelphia (identified as Philadelphia County) as defendants. 3 See Am. Compl. at 1, 2,



Young did not further describe the charges or the circumstances surrounding his arrest and prosecution. He sought
damages for injuries he suffered related to his incarceration. Id. at ECF pp. 12, 14.
2
  In the memorandum opinion and order, the court, inter alia, (1) dismissed with prejudice Young’s section 1983
claims against the Philadelphia Police Department, which is not a person subject to liability under section 1983; (2)
dismissed without prejudice Young’s claims against the City of Philadelphia because he had neither alleged a basis
for municipal liability under Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658 (1978) nor alleged a plausible basis
for concluding that probable cause was lacking for his arrest or prosecution; and (3) determined that Young failed to
state a constitutional claim based on alleged defamation. Nov. 25, 2019 Mem. Op. at ECF pp. 5–8 & n.4; Nov. 25,
2019 Order at ¶ 5, Doc. No. 6.
3
  In the amended complaint, Young alleged that the officers of the Philadelphia Police Department arrested him on
May 19, 2016, on charges of attempted murder. Am. Compl. at 4. He asserted that the police lacked probable cause
for his arrest because they did not have physical evidence such as gunshot residue, ballistics evidence, or a firearm in
his possession. Id. Instead, he claimed that the police used “hearsay” to support his arrest, and he averred that a police
officer by the name of Officer Goodwin told him that he “heard [Young] was involved [in the crime] by a drug user
or informant.” Id. Young was tried and acquitted in June 2018 after having spent two years imprisoned. Id. at 5. Young
sought damages related to his imprisonment. Id.

                                                            2
            Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 3 of 9




Doc. No. 9. The court screened the amended complaint and entered a memorandum opinion and

order on January 23, 2020, which dismissed the amended complaint for the failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii). 4 The court gave Young “leave to file a second amended

complaint . . . if he [could] state a basis for a claim against the City of Philadelphia or against an

individual defendant responsible for causing the alleged constitutional violations.” Jan. 23, 2020

Mem. Op. at 7.

         After receiving an extension of time, Young filed a second amended complaint raising

claims under section 1983 and state tort law against only the City of Philadelphia (the “City”).

Doc. No. 14. In the second amended complaint, Young alleges again that the officers of the

Philadelphia Police Department arrested him on May 19, 2016, and charged him with attempted

murder in connection with a shooting that occurred on March 29, 2016. 2d Am. Compl. at ECF p.

2, Doc. No. 14. Young asserts that the officers arrested him without probable cause, and that his

arrest was instead based “merely off hearsay and speculation.” Id. Young again alleges that he was

imprisoned for two years in the Philadelphia County Jail until a jury ultimately acquitted him in

June 2018. Id. He claims that he had no knowledge of the crime, that masked individuals

committed the crime so there was no way to identify them, and that officers coerced witnesses into

testifying falsely against him. Id.

         Young alleges that he suffered emotional and psychological damages stemming from his

imprisonment. Id. at ECF p. 3. Young claims that the City has “encouraged, tolerated, ratified and

has been deliberately indifferent to the following patterns, practices, and customs and to the need




4
  The court (1) dismissed the claims against the Philadelphia Police Department with prejudice because it was not a
“person” amenable to suit under section 1983 and (2) dismissed the claims against the City of Philadelphia without
prejudice because Young once again did not plausibly plead a municipal liability claim under Monell because he failed
to allege that a municipal policy or custom caused the alleged constitutional violations related to his arrest, prosecution,
and imprisonment. Jan. 23, 2020 Mem. Op. at 5–7, Doc. No. 10; Jan. 23, 2020 Order at ¶ 1, Doc. No. 11.

                                                             3
          Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 4 of 9




for more or different training, supervision, investigation or discipline” in several areas,

specifically:

       A. The unlawful arrest, unlawful detention, and malicious prosecution by police
          officers;

       B. The proper exercise of police power, including but not limited to the unlawful
          arrest, unlawful detention, and/or malicious prosecution;

       C. Psychologically or emotionally unfit persons serving as police officers;

       D. The monitoring of officers whom it knew or should have known were suffering
          from emotional and/or psychological problems that impaired their ability to
          function as officers;

       E. The failure to identify and take remedial or disciplinary action against police
          officers who were the subject of prior civilian or internal complaints of
          misconduct[];

       F. Police officers[’] use of their status as police officers to employ unlawful arrest,
          unlawful detention, false imprisonment, malicious prosecution, or to achieve
          ends not reasonably related to their police duties;

       G. The failure of police officers to report the misconduct and unlawful behavior of
          other officers, a practice and custom known as the code of silence;

       H. The failure to provide an effective means by which to monitor the performance
          of police officers, to investigate allegations of police misconduct, and to impose
          discipline and other remedial measures where officers are found to have
          engaged in misconduct or to have violated established procedures and practices;
          and

       I. The failure of police officers to follow established policies, procedures,
          directives, and instructions regarding unlawful arrest, unlawful detention, and
          code of silence under such circumstances as presented in this case.

Id. at ECF pp. 4–5.

       Young also avers that the City has “failed to properly sanction or discipline officers, who

are aware of and conceal and/or aid and abet violations of constitutional rights of citizens by other

police officers,” which caused the violation of his constitutional rights. Id. at ECF p. 5. Young also




                                                  4
          Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 5 of 9




brings related claims under state law. Id. at ECF pp. 5–6. He seeks compensatory and punitive

damages, as well as other miscellaneous relief. Id. at ECF p. 6.

                                          II.     DISCUSSION

                                     A.         Standard of Review

        As Young is proceeding in forma pauperis, the court must dismiss the amended complaint

if it, inter alia, “fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e)(2)(B)(ii). The standard for dismissing a complaint for failure to state a claim pursuant to

this subsection is identical to the legal standard used when ruling on motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6). See Tauscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999) (applying Rule 12(b)(6) standard to dismissal for failure to state claim under section

1915(e)(2)(B)). Thus, to survive dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

plaintiff’s factual allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 556 (citation omitted). In addressing whether a pro se plaintiff’s complaint

fails to state a claim, the court must liberally construe the allegations set forth in the complaint.

See Higgs v. Attorney Gen., 655 F.3d 333, 339–40 (3d Cir. 2011) (explaining that “when presented

with a pro se litigant, we have a special obligation to construe his complaint liberally” (citation

and internal quotation marks omitted)); see also Haines v. Kerner, 404 U.S. 519, 520 (1972)

(explaining that courts hold pro se complaints to “less stringent standards than formal pleadings

drafted by lawyers”).




                                                     5
         Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 6 of 9




                                         B.      Analysis

                                   1.      Section 1983 Claims

       Young has failed in this third attempt to state a plausible section 1983 claim against the

City. “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       As the court previously explained to Young, to plead a basis for municipal liability against

the City under section 1983, he must allege that it violated his constitutional rights because of a

custom or policy that it adopted. See Monell, 436 U.S. at 694. In this regard, Young “must identify

[the] custom or policy, and specify what exactly that custom or policy was” to satisfy the applicable

pleading standard. McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009) (citation

omitted). A “policy” arises when a decision-maker possessing final authority issues an official

proclamation, policy, or edict. Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986).

“Customs” are practices so permanent and well-settled as to virtually constitute law. Monell, 436

U.S. at 691; see Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (“Custom .

. . can be proven by showing that a given course of conduct, although not specifically endorsed or

authorized by law, is so well-settled and permanent as virtually to constitute law.”). Regardless of

whether a plaintiff is seeking to impose Monell liability for a policy or a custom, “it is incumbent

upon a plaintiff to show that a policymaker is responsible either for the policy or, through

acquiescence, for the custom.” Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir.

1990); see also Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990) (explaining that in both

methods to obtain liability under Monell, “a plaintiff must show that an official who has the power




                                                 6
          Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 7 of 9




to make policy is responsible for either the affirmative proclamation of a policy or acquiescence

in a well-settled custom”).

        A plaintiff illustrates that a custom was the proximate cause of his injuries by

demonstrating that the municipal defendant “had knowledge of similar unlawful conduct in the

past, failed to take precautions against future violations, and that its failure, at least in part, led to

his injury.” Estate of Roman, 914 F.3d at 798 (internal quotation marks and alterations omitted).

Further, a plaintiff seeking to state a basis for municipal liability by “alleging failure-to-supervise,

train, or discipline . . . [and alleging facts showing] that said failure amounts to deliberate

indifference to the constitutional rights of those affected.” Forrest v. Parry, 930 F.3d 93, 106 (3d

Cir. 2019). “This consists of a showing as to whether (1) municipal policymakers know that

employees will confront a particular situation, (2) the situation involves a difficult choice or a

history of employees mishandling, and (3) the wrong choice by an employee will frequently cause

deprivation of constitutional rights.” Id.

        Although Young asserts various theories of municipal liability in the second amended

complaint, all of them are pleaded in a generalized manner without any supporting facts. He alleges

that the City, inter alia, failed to train its officers, and turned a blind eye to a pattern of behavior

by its officers to violate citizens’ constitutional rights. Despite these theories, he fails to allege any

facts to support these conclusory allegations. It is insufficient to simply allege that the City has

failed to train or supervise its officers. See Iqbal, 556 U.S. at 678 (“Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops short of the line between possibility

and plausibility of entitlement to relief.” (internal quotation marks omitted)); McTernan, 564 F.3d

at 659 (explaining that paraphrasing elements, and formulaic recitation of elements do not suffice

to state a claim for municipal liability); Levine v. Rodden, Civ. A. No. 15-574, 2015 WL 2151781,



                                                    7
          Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 8 of 9




at *4 (E.D. Pa. May 7, 2015) (dismissing claims where “[p]laintiff’s municipal liability allegations

simply paraphrase the pleading standards for municipal liability”).

                                     2.      State Law Claims

        Young also asserts claims against the City under state law. Because the court has dismissed

his federal claims, the court will not exercise supplemental jurisdiction over any state law claims.

See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise supplemental jurisdiction

over a claim . . . if-- . . . (3) the district court has dismissed all claims over which it has original

jurisdiction . . . .”). As the Supreme Court instructs:

        Needless decisions of state law should be avoided both as a matter of comity and
        to promote justice between the parties, by procuring for them a surer-footed reading
        of applicable law. Certainly, if the federal claims are dismissed before trial, even
        though not insubstantial in a jurisdictional sense, the state claims should be
        dismissed as well. Similarly, if it appears that the state issues substantially
        predominate, whether in terms of proof, of the scope of the issues raised, or of the
        comprehensiveness of the remedy sought, the state claims may be dismissed
        without prejudice and left for resolution to state tribunals.

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726–27 (1966).

        Additionally, there is no independent basis for jurisdiction over any state law claims. The

only possible basis is under the diversity jurisdiction statute, 28 U.S.C. § 1332, which grants a

district court subject-matter jurisdiction over a case in which “the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” Id. Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any

defendant.’” Lincoln Ben. Life Co. 800 F.3d at 104 (quoting Lincoln Prop. Co. v. Roche, 546 U.S.

81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (internal

footnotes omitted)). “The burden of establishing federal jurisdiction rests with the party asserting

                                                   8
         Case 2:19-cv-05340-EGS Document 16 Filed 08/04/20 Page 9 of 9




its existence.” Id. at 105 (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)).

Here, it appears that both the plaintiff and the City are Pennsylvania citizens, see 2d Am. Compl.

at ECF p. 1, so jurisdiction is lacking in this case. Accordingly, the court will dismiss Young’s

state law claims without prejudice for lack of jurisdiction.

                                     III.    CONCLUSION

       For the foregoing reasons, the court will dismiss Young’s federal claims for failure to state

a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and his state law claims for lack of subject-

matter jurisdiction. The court will not provide Young with another opportunity to amend his

federal claims because further attempts at amendment would be futile. See Jones v. Unknown

D.O.C. Bus Driver & Transp. Crew, 944 F.3d 478, 483 (3d Cir. 2019) (concluding amendment by

pro se prisoner would be futile when prisoner “already had two chances to tell his story”).

Accordingly, the court will dismiss Young’s federal claims with prejudice and his state law claims

without prejudice.

       The court will enter a separate order.

                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                 9
